DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 20, 2021 has been entered.
Response to Amendment
	The March 11, 2011 Amendment (“Amendment”) has been entered. Claims 1, 9, and 11 have been amended to remove Na and K from the group of recited elements that M may comprise. Support for the Amendment is provided in the Applicant’s Specification pages 16-25.
Response to Arguments
	The Applicant’s March 11, 2011 arguments and remarks traversing the December 11, 2020 Final Rejection (“Final Rejection”) have been fully considered. The arguments are persuasive in view of the Amendment. The 35 U.S.C. 102 and 35 U.S.C. 103 rejections set forth in the Non-Final Rejection are accordingly withdrawn. The double patenting rejections are withdrawn in view of the approved terminal disclaimer received March 11, 2021.
are asserted below in view of the amended claims.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5-10, 13, 15-17, 19-24, 26-28, 55, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over US2017/0187066 to Tsujimura et al. in view of U.S. Patent No. 9,929,433 to Kanno et al. and U.S. Patent No. 8,697,292 to Kanno et al.

Tsujimura et al. (“TSUJIMURA”) discloses a solid electrolyte material comprising an argyrodite crystal structure and being represented by the formula ((Li1-xM1x)7-y)PS6-YM2Y where x is greater than zero and less than or equal to 0.07; and y is greater than or equal to zero and less than or equal to two (para. 45-46). In TSUJIMURA Formula 1, M1 may be at least one of Na, K, Rb, Cs, and Fr; M2 may be at least one of Cl, Br, I, and F and a molar ratio of Li and M1 satisfy 0<M1/(Li+M1)<0.07 (para. 36-46). 
In an embodiment, Li is partly replaced with another alkali metal, such as Na and K, causing an increase in Li ion conductivity because the replaced alkali metal ion is larger than the lithium ion. The crystal lattice is thus expanded and increasing the size of the lithium ion conduction path (para. 43).
Regarding Claim 1, TSUJIMURA discloses an article for use in an electrochemical cell (amorphous or argyrodite solid electrolyte material, abstract, para. 36-46), comprising a compound of formula 1: 
    PNG
    media_image1.png
    28
    134
    media_image1.png
    Greyscale
, similar to the Applicant’s claimed formula 1
    PNG
    media_image2.png
    24
    149
    media_image2.png
    Greyscale
.

    PNG
    media_image3.png
    272
    643
    media_image3.png
    Greyscale

	The solid electrolyte compound of TSUJIMURA comprises (1) Li; (2) Na and/or K; (3) P; (4) S; and (5) may contain Cl, Br, I, and/or F (para. 36, para. 46). In addition, each of these components are present in the claimed ratios where TSUJIMURA Formula 1 overlaps previously claimed Formula I (see December 11, 2020 Final Rejection pages 3-4). TSUJIMURA Example 1 exemplifies Li5.635Na0.115PS4.75Cl1.25. The compositional ratio of each element within the formula when the notation is doubled comprises a value within the claimed range – Li11.27Na0.23P2S9.5Cl2.5.
	TSUJIMURA however is silent with respect to M selected from the group consisting of Fe, Mg, Ag, and Zr as required by the amended claim (where the group M is consisting of no longer includes Na or K).
	U.S. Patent No. 9,929,433 to Kanno et al. (“KANNO’433”) discloses sulfide solid electrolytes comprising partial substitution of Li with Mg in Li-Mg-Ge-P-S compounds (col. 5 -6; 5:1-20; 6:35-60; and Example 1 at 14:43). The composition of the compound of Example 1 comprises an amount of Li, Ge, P, and S within the claimed range and a Mg content that is below the claimed range. KANNO’433 teaches that the sulfide solid electrolyte material of the first embodiment preferably contains a Li 
	U.S. Patent No. 8,697,292 to Kanno et al. (“KANNO’292”) discloses sulfide solid electrolytes comprising M1 and M2, where Ml may comprise at least one of Li, Na, K, Mg, and Zn and M2 may comprise at least one of Ge, Zr, Si, Sn, and other elements in addition to P and S (abstract; col. 5-6; 5:45-55; M2 is preferably tetravalent or pentavalent 7:25-35) and exemplifies a specific embodiment comprising a Li-Ge-Zr-P-S compound (Table 3). The compound Li3.5Ge0.25Zr0.25P0.5S4 of Table 3 (equivalent to Li10.5Ge0.75Zr0.75P1.5S12) anticipates the claimed LixMyQwPzSuXt where M is Zr, Q is Ge, and X is absent. KANNO’292 teaches that Ge is preferred metal in the Li-P-S because it creates a high ion conductivity solid electrolyte due to the associated crystal structure where “it is preferable that the above-mentioned octahedron O is an LiS6 octahedron in which the above-mentioned M.sub.1 is Li, the above-mentioned tetrahedron T1 is a GeS4 tetrahedron and a PS4 tetrahedron, in which the above-mentioned M2a is Ge and P respectively, and the above-mentioned tetrahedron T2 is a PS4 tetrahedron, in which the above-mentioned M2b is P.” KANNO’292 col. 2 lines 35-67, col. 3 lines 1-7. KANNO’292 teaches Mg within the claimed range (the example of Table 3 including Example 10 equivalent to 
	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified TSUJIMURA to comprise Mg or Zr within the claimed range as taught by KANNO’292 and KANNO’433. The motivation for doing so would have been to provide a high conductivity solid electrolyte where the crystal structure of Li-Ge-P-S based electrolyte provides high ion conductivity particularly at low temperatures as taught by KANNO’292.
Regarding Claim 2, modified-TSUJIMURA is relied upon as above with respect to Claim 1 and further discloses an article as in claim 1, and TSUJIMURA is silent with respect to when Q is present, Q is a combination of two or more atoms selected from the group consisting of Cr, B, Sn, Ge, Si, Zr, Ta, Nb, V, P, Fe, Ga, and Al.
KANNO’292 discloses solid sulfide electrolytes comprising Ge, P, and Zr for example, and where M may further include at least one of Sb, Si, Sn, B, Al, Ga, In, Ti, Zr, V, and Nb which includes combinations claimed for Q (col. 2 lines 45-60; col. 7 lines 29-36; col. 8 lines 60-67).
KANNO’433 discloses solid sulfide electrolytes comprising Ge, P, and Zr (examples such as at Table 3), and further teaches wherein the tetravalent element may be combinations of He, Si, Sn, Zr, Ti, and Nb which includes combinations of those recited by instant Claim 2 (col. 2 lines 50-67). 
At the time of filing it would have been obvious to one of ordinary skill in the art to have provided Q of combination of two or more of Ge, P, Zr, B, Sn, Si, V, and Ga as 
	Regarding Claim 3, modified-TSUJIMURA is relied upon as above with respect to the article as in claim 1, and TSUJIMURA further discloses the compound has an argyrodite type crystal structure as claimed (para. 36).
	Regarding Claim 5, TSUJIMURA is relied upon as above with respect to the article as in claim 3, and TSUJIMURA further discloses wherein at least a portion of Li and at least a portion of M occupy a Rietveld Refinement lithium lattice site on the crystal structure (para. 46 discloses Na and/or K substitutes Li in the crystal structure and thus is on the lithium lattice site as claimed). KANNO’292 and KANNO’433 both teach that when M substituting for lithium, substitution is at the Li site on the crystal lattice (KANNO’433 “the substitution of part of Li with the divalent element allows the sulfide solid electrolyte material with favorable lithium ion conductivity in a low-temperature environment”, col. 4 lines 60-67).
	KANNO‘292 teaches M11 may comprise Li, Na, or Mg and that an additional metal M2 may comprise Zr (col. 45-55). KANNO’292 teaches the monovalent element (such as Li, Na and K), part of which may be substituted with a divalent element or higher (such as Mg, Ca and Zn). Thus, the monovalent element moves so easily as to improve ion conductivity (col. 7 lines 20-28). ‘292 also exemplifies substitution at Li site with Zr (Example 10 of Table 3, col. 26; col. 8 lines 50-67) exemplifying that from this result that a crystal phase high in ion conductivity (the crystal phase A) was precipitated even though part of Ge in the LiGePS system was substituted with Zr desired crystal 
	KANNO’433 teaches Li substitution with Mg in the sulfide solid electrolyte provides high ion conductivity (abstract) and “the substitution of part of Li with the divalent element allows a state of low activation energy to be maintained even in a low-temperature environment” (col. 5 lines 5-12) and “the substitution of part of Li with the divalent element allows the sulfide solid electrolyte material with favorable Li ion conductivity in a low-temperature environment” (col. 2 lines 46-61) where the metal may be Mg or Zr (col. 2 lines 50-62).
	Modifying TSUJIMURA in view of KANNO’433 and, or KANNO’292 as asserted above results in the claimed invention wherein Li is substituted at least partly with the metal Mg or Zr in order to improve Li ion conductivity of the solid electrolyte particularly at low temperatures.
	Regarding Claim 6, TSUJIMURA is relied upon as above with respect to the article as in claim 5, and TSUJIMURA further discloses wherein at least a portion of Li and at least a portion of Na or K occupy a Rietveld Refinement 48 h lattice site on the crystal structure (para. 46 discloses Na and/or K substitutes Li in the crystal structure and thus is on the lithium lattice sites as claimed).  Modifying TSUJIMURA in view of KANNO’929 and KANO’433 as asserted above such that the Li substitution element is Mg or Zr accordingly results in the claimed structure.
	Regarding Claim 7, TSUJIMURA is relied upon as above with respect to the article as in claim 1, and TSUJIMURA further discloses an article comprising a layer 
	Regarding Claim 8, TSUJIMURA is relied upon as above with respect to the article as in claim 1, and TSUJIMURA further discloses an article as in claim 1, comprising the compound of formula (I) deposited on a layer (electrolyte layer comprising the compound deposited on an electrode layer to form a solid state battery).  
	Regarding Claim 9, TSUJIMURA is relied upon as above with respect to Claim 1 and each limitation claimed by Claim 9 is addressed above with respect to Claim 1 including claimed Formula I, wherein the compound of formula I comprises an argyrodite-type crystal structure (abstract, para. 43-46).
	Regarding Claim 10, TSUJIMURA is relied upon as above with respect to Claim 9 and TSUJIMURA further discloses wherein the argyrodite-type crystal structure is the space group F43m as claimed (this is inherently taught by the prior art because modified-TSUJIMURA comprises the same compound claimed having the same crystal structure and accordingly necessarily discloses the claimed space group of that crystal structure).
	Regarding Claim 13, TSUJIMURA is relied upon as above and TSUJIMURA further discloses an electrochemical cell comprising an article as in claim 1 (abstract discloses a battery comprising the solid state electrolyte of TSUJIMURA; Example 6 paragraph 97-101 discloses an example test cell comprising the solid state electrolyte of TSUJIMURA).  
Regarding Claim 15, TSUJIMURA is relied upon as above with respect to the electrochemical cell as in claim 13, and TSUJIMURA further discloses an anode comprising lithium or silicon (para. 52-54 discloses an anode comprising Li, and an anode comprising Si).  
	Regarding Claim 16, TSUJIMURA is relied upon as above with respect to the electrochemical cell as in claim 13, and TSUJIMURA further discloses a cathode comprising sulfur (para. 64 discloses the cathode active material may comprise sulfur).  
	Regarding Claim 17, TSUJIMURA is relied upon as above with respect to the electrochemical cell as in claim 13, and TSUJIMURA further discloses a cathode comprising a lithium-intercalation species (para. 62 such as lithium cobalt oxides).
	Regarding Claims 19-20, while TSUJIMURA is silent with respect to wherein M is bivalent or trivalent, modifying TSUJIMURA as asserted above with respect to Claim 1 results in an article as in claim 1 wherein M is one of Fe, Mg, Ag, and Zr and is trivalent (with respect to Claim 20) or wherein M is bivalent (with respect to Claim 19).
	Additionally, modifying the sulfide electrolyte of TSUJIMURA in view of KANNO’292 results in the claimed invention wherein M is trivalent (where M is Zr). KANNO’292 states “the above-mentioned M2 is preferably a trivalent, tetravalent or pentavalent element” and “Examples of the M2 include at least one kind selected from the group consisting of P, Sb, Si, Ge, Sn, B, Al, Ga, In, Ti, Zr, V and Nb” (col. 7 lines 29-36).
	Regarding Claim 21, TSUJIMURA in view of DEISEROTH are relied upon as above with respect to electrochemical cell as in claims 1 and 2.

	KANNO’292, relied upon as above with respect to Claim1, further states “the above-mentioned M2 is preferably a trivalent, tetravalent or pentavalent element” and “Examples of the M2 include at least one kind selected from the group consisting of P, Sb, Si, Ge, Sn, B, Al, Ga, In, Ti, Zr, V and Nb.” KANNO’292 at col. 7 lines 29-36.
	Modifying TSUJIMURA in view of KANNO’292 to comprise Mg or Zr results in the claimed invention wherein M is tetravalent and TSUJIMURA further teaches tetravalent forms of the substituent M provide suitable ion conductivity for the electrolyte.
	Regarding Claim 22, TSUJIMURA is relied upon as above with respect to an article as in claim 1, and TSUJIMURA further discloses wherein M is pentavalent. For example when P is present in the compound (para. 36-46, Formula 1 para. 45), similarly to the example noted by the Applicant’s Specification “Non-limiting examples of suitable pentavalent cations include Ta, Nb, As, V, and P.” Specification at 14. 
	However, as currently claimed M must be both pentavalent AND be one of Fe, Mg, Ag, and Zr.
	KANNO’292 states “the above-mentioned M2 is preferably a trivalent, tetravalent or pentavalent element” and “Examples of the M2 include at least one kind selected from the group consisting of P, Sb, Si, Ge, Sn, B, Al, Ga, In, Ti, Zr, V and Nb.” KANNO’292 at col. 7 lines 29-36. Zr may be pentavalent as claimed.
	Modifying TSUJIMURA such that Li substituting element M is Zr as asserted above accordingly results in the claimed invention.
	Regarding Claims 23 and 24, TSUJIMURA is relied upon as above and TSUJIMURA further discloses that Cl, I, and Br may be present (with respect to Claim 24), or absent (with respect to Claim 23 where X is absent or is an element other than Cl, I, and Br such as F; para. 45-46 wherein y=0) (TSUJIMURA para. 36-46).
	Regarding Claim 26, TSUJIMURA is relied upon as above with respect to the article as in claim 1, and TSUJIMURA further discloses wherein the article comprises a plurality of particles comprising the compound of formula (I) (para. 59 discloses that the solid state electrolyte may comprise a plurality of particles).  
	Regarding Claim 27, TSUJIMURA is relied upon as above with respect to the article as in claim 26, and TSUJIMURA further discloses wherein the plurality of particles have an average largest cross-sectional dimension of greater than or equal to 10 nm and less than or equal to 100 microns (para. 59 discloses that an example of a particle size for the solid electrolyte of TSUJIMURA may range from 1 to 10 microns which is within and anticipates the claimed range).  
	Regarding Claim 28, TSUJIMURA is relied upon as above with respect to the compound as in claim 1, and TSUJIMURA further discloses wherein a layer including the compound of formula (I) has an average ion conductivity of greater than or equal to 10-5 S/cm (TSUJIMURA discloses the same structure claimed, having the same composition claimed, and accordingly inherently discloses the claimed properties).  
	Regarding Claim 55, TSUJIMURA is relied upon as above with respect to the article of claim 1, and TSUJIMURA further teaches an ionic radius of M is within 25%, within 20%, within 15%, within 10%, or within 5% of an ionic radius of Li (TSUJIMURA inherently discloses the claimed ionic radius property of M because TSUJIMURA 
	Regarding Claim 56, TSUJIMURA is relied upon as above with respect to the compound as in claim 1, and TSUJIMURA further discloses wherein M at least partially substitutes Li (as discussed above, Na and K may partially substitute Li in the compound of TSUJIMURA) and wherein modifying TSUJIMURA as asserted above such that it comprises Mg or Zr results in the claimed invention because KANNO’292 and KANNO’433 each teach partial substitution of the Li site by Mg or Zr as discussed above.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over TSUJIMURA, KANNO’292, and KANNO’433 in view of KONG.

	S. Kong et al., Lithium Argyrodites with Phosphorus and Arsenic: Order and Disorder of Lithium Atoms, Crystal Chemistry, and Phase Transitions, Volume16, Issue7, February 15, 2010, Pages 2198-2206 (“KONG”) discloses solid state electrolyte materials comprising an argyrodite crystal structure and evidences that P atoms are tetrahedrally coordinated in the argyrodite crystal structure.
	Regarding Claim 4, modified-TSUJIMURA is relied upon as above with respect to the article as in claim 3. TSUJIMURA is silent with respect to the argyrodite crystal structure wherein Q is present, and at least a portion of Q, and P are tetrahedrally coordinated in the argyrodite-type crystal structure.
4 tetrahedra”) and positioning P on tetrahedral sites provides an optimal distribution of the Li+ ions over the available tetrahedral holes (abstract, introduction section)
	Thus while TSUJIMURA is silent with respect to the coordination position of P in the argyrodite structure, one of ordinary skill in the art reading KONG before the time of filing would have understood that the P of TSUJIMURA is tetrahedrally coordinated in the argyrodite structure as taught by KONG. Alternatively, it would have been obvious to one of ordinary skill in the art to have modified KONG to comprise P tetrahedrally coordinated in the argyrodite structure. The motivation for doing so would have been to provide an optimal distribution of the Li+ ions over the available tetrahedral holes the crystal structure as taught by KONG. 

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over TSUJIMURA, KANNO’292, and KANNO’433 in view of US2004/0191617 to Visco et al.

	US2004/0191617 to Visco et al. (“VISCO”) discloses batteries comprising liquid electrolyte (para. 78), a lithium anode, an ionically conductive membrane protecting the anode (abstract, Fig. 1, para. 43), and a sulfur containing cathode (para. 87-88, active sulfur cathodes, or for example FeS2 or other sulfide cathode materials).
	Regarding Claim 14, modified-TSUJIMURA is relied upon as above with respect to the article as in claim 1, and an electrochemical cell as in claim 13.

	At the time of filing it would have been obvious to one of ordinary skill in the art to have modified TSUJIMURA such that the solid electrolyte of TSUJIMURA is a protective layer for an anode of an electrochemical cell comprising a liquid electrolyte in contact with the protective layer as taught by VISCO. This would have been obvious because VISCO teaches use of ion conducting materials such as sulfide SSE materials as protective layers for this type of battery. The motivation for doing so would have been to use the known high lithium ion conducting material of TSUJIMURA in the type of battery of VISCO to provide a protective layer for lithium.
	Alternatively, at the time of filing, it would have been obvious to one of ordinary skill in the art to have modified VISCO to comprise the SSE material of TSUJIMURA as the solid electrolyte ion conducting protective layer of VISCO. The motivation for doing so would have been to use the known high ion conductivity material of TSUJIMURA as the protective layer in VISCO. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
	Regarding Claim 16, TSUJIMURA is relied upon as above with respect to the electrochemical cell as in claim 13, and TSUJIMURA is silent with respect to the electrochemical cell comprising a cathode comprising sulfur.  
	VISCO discloses an electrochemical cell comprising a cathode comprising sulfur, such as the lithium-sulfur battery taught by VISCO para. 88, or the sulfide cathode materials taught by VISCO para. 87.

	Second, in the alternative, at the time of filing it would have been obvious to one of ordinary skill in the art to have further modified TSUJIMURA such that the cathode comprises sulfur. The motivation for doing so would have been to use known cathode materials suitable for use in a lithium ion battery as taught by VISCO.
The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claims 18, 19, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over TSUJIMURA, KANNO’292, and KANNO’433 in view of FRANK.

	D. Frank et al., Synthesis and Crystal Structure Determination of Ag9FeS4.1Te1.9, the First Example of an Iron Containing Argyrodite, Chem. Mater. 2013, 25, 2339-2345 (“FRANK”) discloses argyrodite crystal structure type ion conductors, including sulfide compounds comprising iron.
	Regarding Claims 25, modified-TSUJIMURA is relied upon as above with respect to Claim 1, and is silent with respect to the sulfide solid electrolyte compound formula I component M consisting of Fe.
	FRANK discloses sulfide solid electrolyte compound comprising a metal M where the metal may be iron (abstract) and that adding iron to the sulfide solid electrolyte formed a compound stable against air and moisture (abstract). FRANK further discloses 
	At the time of filing, it would have been obvious to one of ordinary skill in the art to have modified TSUJIMURA to comprise iron in the sulfide compound of TSUJIMURA, in an amount within the claimed range, resulting in the claimed invention. The motivation for doing so would have been to improve the stability against air and moisture as taught by FRANK. 
	Regarding Claims 19-20, while TSUJIMURA is silent with respect to wherein M is bivalent or trivalent, modifying TSUJIMURA in view of FRANK as asserted above with respect to Claim 25 would result in an article as in claim 1 wherein M is one of Fe, Mg, Ag, and Zr and is trivalent (with respect to trivalent Fe with respect to Claim 20) or wherein M is bivalent (such as bivalent Fe with respect to Claim 19).
	Regarding Claim 18, TSUJIMURA is relied upon as above with respect to an article as in claim 1, and further discloses wherein M is monovalent (such as embodiments comprising Na, para. 36-46).  
	The Applicant’s Specification states “suitable monovalent cations (for M) include Na, K, Rb,20 Ag, and Cu.”
	TSUJIMURA is silent with respect to M being a monovalent substituent selected from Fe, Mg, Ag, and Zr.
	FRANK teaches argyrodite structured ion conductors wherein Ag is in the Li position. 
In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 7-8, 13-17, 19-23, 26-28, and 56 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KANNO’292.

	Regarding Claim 1, KANNO’292 teaches an article for use in an electrochemical cell comprising a compound of formula 1. The compound Li3.5Ge0.25Zr0.25P0.5S4 of Table 3 (equivalent to Li10.5Ge0.75Zr0.75P1.5S12) anticipates the claimed LixMyQwPzSuXt where M is Zr, Q is Ge, and X is absent. The subscript for lithium is 10.5, within the range of the claimed subscript x of 8-22. The subscript for Ge is 0.75, 
	Regarding Claim 2, KANNO’292 further teaches Q may be Ge and may be combinations of more than one constituent where M may further include at least one of Sb, Si, Sn, B, Al, Ga, In, Ti, Zr, V, and Nb which includes combinations claimed for Q (col. 2 lines 45-60; col. 7 lines 29-36; col. 8 lines 60-67).
	Regarding Claims 7-8, 13, 14, 15, 16, 17 KANNO’292 further discloses an article comprising a layer comprising the compound of formula (1) (with respect to Claim 7), and an article comprising the compound of formula (1) deposited on a layer (with respect to Claim 8). KANNO’292 states that the present invention provides a battery comprising: a cathode active material layer containing a cathode active material, an anode active material layer containing an anode active material, and an electrolyte layer formed between the above-mentioned cathode active material layer and the above-mentioned anode active material layer, characterized in that at least one of the above-mentioned cathode active material layer, the above-mentioned anode active material layer, and the above-mentioned electrolyte layer contains the above-mentioned sulfide solid electrolyte material. See col. 10 lines 30-60. With respect to Claim 13, KANNO’292 teaches an electrochemical cell comprising an article as in claim 1 including the electrolyte layer of the battery of KANNO’292. KANNO’292 further teaches a battery 
	Regarding Claims 19-20, KANNO’292 states “the above-mentioned M2 is preferably a trivalent, tetravalent or pentavalent element” and “Examples of the M2 include at least one kind selected from the group consisting of P, Sb, Si, Ge, Sn, B, Al, Ga, In, Ti, Zr, V and Nb” (col. 7 lines 29-36). KANNO’292 accordingly teaches wherein M is one of Fe, Mg, Ag, and Zr and is trivalent (Zr3+ with respect to Claim 20) or wherein M is bivalent (Mg2+; with respect to Claim 19).
	Regarding Claim 21, KANNO’292, relied upon as above with respect to Claim1, further states “the above-mentioned M2 is preferably a trivalent, tetravalent or pentavalent element” and “Examples of the M2 include at least one kind selected from the group consisting of P, Sb, Si, Ge, Sn, B, Al, Ga, In, Ti, Zr, V and Nb.” KANNO’292 at col. 7 lines 29-36. M being both tetravalent AND at least one of Fe, Mg, Ag, and Zr as claimed M is tetravalent (Zr4+).
	Regarding Claim 22, KANNO’292 states “the above-mentioned M2 is preferably a trivalent, tetravalent or pentavalent element” and “Examples of the M2 include at least one kind selected from the group consisting of P, Sb, Si, Ge, Sn, B, Al, Ga, In, Ti, Zr, V and Nb.” KANNO’292 at col. 7 lines 29-36. Zr may be pentavalent as claimed and accordingly M may be both pentavalent AND be one of Fe, Mg, Ag, and Zr as claimed.
	Regarding Claims 23, KANNO’292 teaches embodiment anticipating Claim 1 where halogens are absent, such as those of Table 3 discussed above with respect to Claim 1. 
	Regarding Claims 26-27, KANNO’292 is relied upon as above with respect to the article as in claim 1, and further discloses wherein the article comprises a plurality of particles comprising the compound of formula (I) where average particle diameter is preferable 0.1 to 50 microns for example (col. 8 lines 25-35) which overlaps and anticipates the claimed range of 10 nm to 100 microns with sufficient specificity.
	Regarding Claim 28, the electrolyte of KANNO’292 may comprise an average ion conductivity of greater than or equal to 10-5 S/cm (see Fig. 14 for example or Table 2 exemplifying ion conductance within the claimed range).
	Regarding Claim 56, 56KANNO’292 teaches Mg may substitute for Li (col. 7 lines 15-27) and accordingly teaches M at least partially substituted Li as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
N. Klerk et al. (previously cited), Diffusion Mechanism of Li Argyrodite Solid Electrolytes for Li-Ion Batteries and Prediction of Optimized Halogen Doping: The Effect of Li Vacancies, Halogens, and Halogen Disorder, Chem. Mater. 2016, 28, 7955-7963 (“KLERK”) discloses solid state electrolyte materials comprising an argyrodite
Chen et al. (previously cited) Phys. Chem Chem Phys 2015, 17, 16494 Stability and ionic mobility in argyrodite-related lithium-ion solid electrolytes.
CHEN discloses lithium argyrodites comprising Si, Ge, Sn, Cl, Br, I As, Na, Cu, Ag, and Te in addition to Li, P, and S (abstract, Fig. 1-17) and Li ions are generally found to be distributed over A (48h) (B (48h) 3A and 3B sites (p. 16500).
P. Knauth (newly cited) “Inorganic solid Li ion conductors: An overview”; Solid State Ionics, Volume 180, Issues 14–16, 25 June 2009, Pages 911-916.
KNAUTH teaches the Thio-LISICON family was introduced by Kanno and coworkers to improve the Li ion conductivity. The replacement of oxide ions by larger and more polarizable sulfide in the framework improved ionic mobility. An important characteristic is the wide range of solid solutions obtained by aliovalent substitutions. The ionic conductivity of the orthorhombic parent compound Li4 − 2xZnxGeS4, which presents a γ-Li3PO4 crystal structure, is still quite low (3 × 10− 7 S/cm at RT); the maximum is observed for x = 0.05 (Fig. 4). A significant improvement of ion conductivity is observed in the Li2 S–Ga2 S3–GeS2 system: Li4 + x − δGe1 − x + δGaxS4 presents at x = 0.25 a value as high as 6 × 10− 5 S/cm at ambient temperature. Conductivity above 10− 4 S/cm can be obtained in the system Li4 − xGe(Si,P)1 − yMyS4, where M is a trivalent or pentavalent cation. The highest value is apparently observed with a composition Li3.25Ge0.25P0.75 S4, but the material is unstable in bulk form. Thio-LISICON compounds based on Li silicon sulfides have an even higher ionic conductivity of 6.4 × 10− 4 Scm− 1 at room temperature for Li3.4Si0.4P0.6 S4. (see Section 2.3).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704.  The examiner can normally be reached on Monday through Friday between 8:00 AM and 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729